DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-16 and 19-21 in the reply filed on 05/01/2022 is acknowledged.  The traversal is on the ground(s) that claims 19-21 correspond to elected Group I in regards to the elected catheter rather than the non-elected luer. This traversal is found persuasive in that claims 19-21 do correctly belong to Group I and therefore will be examined in addition to elected Group I.
Claims 17-18 and 22-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected luer and method for operating a balloon guide catheter, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 5/1/2022. As the traversal was not directed to the election of claim 17-18 and 22-24, these claims are properly withdrawn as being directed to a non-elected luer and method for operating a balloon guide catheter.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/01/2022, 12/10/2020, 11/23/2020, and 11/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vo (US 2003/0023204 A1).
Regarding claim 1, Vo discloses: A catheter (catheter 41, see Fig. 2A) comprising: an elongated tubular member (catheter 41 exterior tubular surface, see Fig. 2A) comprising: a proximal end (see Examiner’s Diagram of Fig. 2A below, see also Paragraph 25); a distal end (see Examiner’s Diagram of Fig. 2A below, see also Paragraph 25); a top (see Examiner’s Diagram of Fig. 2A below); a bottom (see Examiner’s Diagram of Fig. 2A below); and an outer surface (see element 41 in Fig. 2B denoting the catheter shell 41 being the outer surface); two inner surfaces comprising: an inner hollow lumen (working lumen 58, see Fig. 2B, see also Paragraph 25) extending between the proximal end and the distal end (see Paragraph 25 mentioning working lumen 58 extends throughout the catheter 41); an inflation lumen (inflation lumen 63, see Paragraph 27, see also Fig. 2B) extending between the proximal end and the distal end (see Figs. 3A-3B showing inflation lumen 63 extending along the catheter 41); wherein the inflation lumen is smaller than the inner hollow lumen (see Fig. 2B showing working lumen 58 has a larger inner volume than inflation lumen 63); wherein the inflation lumen is located approximate at least one of the top or bottom portion of the elongated tubular member outside the inner hollow lumen (see Fig. 2B and 3A showing inflation lumen adjacent the outer surface of the catheter 41 and outside of working lumen 58); an inner core (inner layer 60, see Fig. 2B, see also Paragraph 27) with an inner core thickness (see Fig. 2B showing inner layer 60 having a thickness); a balloon connected to the inflation lumen (balloon 42, see Fig. 2A, connected to inflation lumen 63 at the distal end via a connection to outer sheath of catheter 41 and working lumen 58, see Paragraph 26); wherein the balloon extends from the distal end and is secured to the elongated tubular member (see Fig. 2A showing the balloon 42 secured at the distal end to catheter shaft 41, see also Paragraph 25)


    PNG
    media_image1.png
    238
    521
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 2A
Regarding claim 2, Vo discloses the invention of claim 1, Vo further discloses wherein the balloon extends beyond the distal end of the elongated tubular member (see Fig. 2A showing balloon 42 extending beyond the distal end of the catheter shaft 41)
Regarding claim 3, Vo discloses the invention of claim 1, Vo further discloses wherein the balloon is secured to the elongated tubular member by a tie-layer (see Paragraphs 31-32 mentioning the balloon 42 placed atop a polymer cover 62 and is secured to the catheter 41 via a fusion joint formed of a melting of polymeric materials to fuse the balloon onto the catheter).
Regarding claim 4, Vo discloses the invention of claim 1, Vo further discloses wherein the seamless balloon (see Paragraph 32 mentioning the balloon is seamless) is secured to the elongated tubular member by a bond (fusion joint 67, see Paragraph 32, see also Fig. 4B), wherein the seamless balloon inflates eccentrically (due to the tapered proximal portion of balloon 42, part of the balloon expands distally much further beyond the distal end of the catheter, understood to mean the inflation of the balloon is not symmetrical around the entire balloon and there is variation in distance between the outer edge of the inflated balloon and the center of the inner hollow lumen. In light of Applicant’s specification, Pg. 17, Paragraph 1 describing Fig. 4A mentioning the balloon can be inflated concentric to that the outer edge of the inflated balloon is approximately equidistant from the inner hollow lumen, this variation in balloon inflation distance is seen to show eccentric inflation, especially in the later stage of inflation of the balloon 42)
Regarding claim 5, Vo discloses the invention of claim 1, Vo further discloses a wire configuration pattern (stainless steel wire braid 61, see Figs. 2B and 3A) comprising a wire that segregates the wire either under or over the inflation lumen (see Fig. 2B showing the stainless steel wire braid 61 is positioned under the inflation lumen 63)
Regarding claim 6, Vo discloses the invention of claim 5, Vo further discloses wherein the wire configuration comprises a braided pattern (see Fig. 3A showing stainless steel wire braid 61 having a braided pattern, additionally, see Paragraph 27 mentioning the steel wire has a braided pattern)
Regarding claim 7, Vo discloses the invention of claim 1, Vo further discloses a split wire configuration comprising a wire that segregates the wire both under and over the inflation lumen (see Examiner’s Diagram of Fig. 3B below showing stainless steel wire braid 61 both over and under portions of the inflation lumen 63)

    PNG
    media_image2.png
    304
    494
    media_image2.png
    Greyscale

Examiner’s Diagram of Fig. 3B
Regarding claim 8, Vo discloses the invention of claim 7, Vo further discloses wherein the wire configuration comprises a braided pattern (see Fig. 3A showing stainless steel wire braid 61 having a braided pattern, additionally, see Paragraph 27 mentioning the steel wire has a braided pattern)
Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallmes (US 2020/0246036 A1).
Regarding claim 9, Kallmes discloses: A catheter (guiding catheter 10, see Fig. 1) comprising: a substantially tubular inner core (inner layer 24, see Fig. 2 seen to have a substantially tubular shape); a first inflation sleeve (see Examiner’s Diagram of Fig. 2 below showing first inflation sleeve to be the exterior boundary structure of inflation lumen 30) comprising a first inflation lumen therethrough (inflation lumen 30, see Fig. 2) and extending a majority of the length of the tubular inner core (inflation lumen 30 is seen to extend a majority through guiding catheter 10 to allow delivery of inflation fluid provided at the proximal end to be delivered to the balloon 18, see Paragraph 32); a wound wire mesh (intermediate layer 26, see Fig. 2, comprised of coiled or braided strands made of stainless steel of polymer wire, see Paragraph 30) securing the first inflation sleeve to an outer surface of the tubular inner core (see Fig. 2 showing intermediate layer 26 between inflation lumen 30 and inner layer 24, seen to be securing the two features together as it lies therebetween); a balloon (balloon 18, see Fig. 4A) affixed to a distal portion of the tubular inner core (see Fig. 4A showing balloon 18 attached to the distal portion of the guide catheter 10, thereby connected therethrough to inner layer 24) and in fluidic communication with the first inflation lumen of the first inflation sleeve (see Paragraph 32 mentioning balloon 18 is coupled to inflation lumen 30 allowing inflation to be delivered through the inflation lumen to the balloon)


    PNG
    media_image3.png
    232
    324
    media_image3.png
    Greyscale

Examiner’s Diagram of Fig. 2
Regarding claim 10, Kallmes discloses the invention of claim 9, Kallmes further discloses wherein the first inflation sleeve comprises a substantially crescent shape cross section (see Fig. 2 showing inflation lumen 30 having a substantially crescent shape cross section)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallmes (US 2020/0246036 A1) in view of Vo (US 2003/0023204 A1)
Regarding claim 11, Kallmes discloses all limitations of the invention of claim 9.
However, Kallmes does not expressly disclose a polymeric layer disposed between the first inflation sleeve and the wound wire mesh.
However, in the same field of endeavor, namely balloon catheter devices comprised of multiple layers of different material, Vo teaches a balloon catheter (catheter 41, see Fig. 2A) comprising a first inflation sleeve (inflation lumen 63, see Paragraph 27, see also Fig. 2B) and a would wire mesh (stainless steel wire braid 61, see Fig. 2A) and a polymeric layer (polymer cover 62, see Fig. 2A, see also Paragraph 27) disposed between the first inflation sleeve and the wound wire mesh (see Fig. 2A and 3B showing polymer cover 62 houses inflation lumen 63, seen to be between at least a portion of inflation lumen 63 and stainless steel wire braid 61 as shown in Examiner’s Diagram of Fig. 3B above) so that the inflation lumen does not substantially increase the overall profile of catheter 41 (see Paragraph 27)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the catheter of Kallmes to include a polymeric layer between the inflation lumen and intermediate layers as taught and suggested by Vo to, in this case, prevent the inflation lumen from substantially increasing the overall profile of catheter 41 (see Vo Paragraph 27)
Regarding claim 12, the combination of Kallmes and Vo disclose the invention of claim 11, Kallmes further discloses a polymeric jacket sleeve encircling the tubular inner core (outer layer 28, seen to encircle the inner layer 24 shown in Fig. 2, comprised of a polymeric material, see Paragraph 30)
Regarding claim 13, the combination of Kallmes and Vo disclose the invention of claim 12, Kallmes as modified by Vo further teaches wherein the polymeric jacket sleeve is fused with the polymeric layer disposed between the inflation sleeve and the wound wire mesh (outer layer 28 of Kallmer, being comprised of polymeric material is seen to be fused with the polymer cover 62 of Vo as incorporated into the device of Kallmer as the polymer cover 62 is seen to be disposed within the outer layer 28 to be between the inflation lumen 30 and intermediate layer 26, thereby fusing it within the space of outer layer 28), and wherein the polymeric jacket sleeve effectively seals a damaged opening in the first inflation sleeve (outer layer 28 of Kallmer is seen to seal off any openings within the inflation sleeve 30 as the outer layer 30 is disposed over the inflation lumen 30 to prevent any material from escaping)
Regarding claim 19, Kallmes discloses all limitations of the invention of claim 9.
However, Kallmes does not expressly disclose wherein the balloon inflates to have a substantially trapezoidal profile characterized by a larger diameter distal end and a smaller diameter proximal end
However, in the same field of endeavor, namely balloon catheters comprised of multiple layers, Vo teaches a balloon catheter (catheter 41, see Fig. 2A) comprising a first inflation sleeve (inflation lumen 63, see Paragraph 27, see also Fig. 2B) and a balloon (balloon 42, see Fig. 2A), wherein the balloon inflates to have a trapezoidal profile characterized by a larger diameter distal end and a smaller diameter proximal end (see Fig. 2A showing the balloon 42 having a substantially trapezoidal profile characterized by a larger diameter distal end and a smaller diameter proximal end) to provide a funnel-shaped transition into working lumen 58 so that blood flows in a non-turbulent fashion from a treated vessel into catheter 41 (see Paragraph 62)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the balloon of Kallmes to include the trapezoidal shape as taught and suggested by Vo to, in this case, provide a funnel-shaped transition into working lumen 58 so that blood flows in a non-turbulent fashion from a treated vessel into catheter 41 (see Vo Paragraph 62)
Regarding claim 20, the combination of Kallmes and Vo discloses the invention of claim 19, Kallmes as modified by Vo further discloses wherein the balloon inflates to define an angle measurable between a line parallel to a non-parallel side of the trapezoidal profile and a line parallel to the distal portion of the tubular inner core, and wherein the angle measures less than 70 degrees (see Examiner’s Diagram of Fig. 2A_Angle below showing an angle between a line parallel to a non-parallel side of the trapezoidal profile and a line parallel to the distal portion of the tubular inner core, and wherein the angle measures less than 70 degrees)

    PNG
    media_image4.png
    211
    494
    media_image4.png
    Greyscale

Examiner’s Diagram of Fig. 2A_Angle

Claim 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallmes (US 2020/0246036 A1) in view of Valencia (US 2006/0030814 A1)
Regarding claim 14, Kallmes discloses all limitations of the invention of claim 9.
However, while Kallmes discloses a second inflation sleeve (working lumen 22, see Fig. 2), Kallmes does not expressly disclose wherein the wound wire mesh secures a second inflation sleeve to the outer surface of the tubular inner core.
However, in the same field of endeavor, namely balloon catheter devices comprised of multiple layers of different material, Valencia teaches a delivery catheter (catheter/flow diverter 310, see Fig. 45) comprising a tubular inner core (sheath 322, see Fig. 49) a first lumen (delivery lumen 332, see Fig. 50) and a second lumen (interior passageway 324, see Fig 50), wherein a wire mesh (filaments 321, see Fig. 50) secures the second inflation sleeve to the outer surface of the tubular inner core (see Fig. 49 showing filaments 321 securing the interior passageway 324 to the sheath 322, disposed around the entirety of both interior passageway 324 and the delivery lumen 332) to reorient from a longer, smaller diameter configuration and a shorter, larger diameter configuration cause the tubular member 316 to shorten, thereby radially expanding the tubular member 316 (see Paragraph 219)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the catheter of Kallmes to include the braided filaments as taught and suggested by Valencia, as part of the overall wire mesh assembly around the perimeter of both the inflation lumen 30 and working lumen 22 as taught and suggested by Valencia to, in this case, reorient from a longer, smaller diameter configuration and a shorter, larger diameter configuration cause the tubular member 316 to shorten, thereby radially expanding the tubular member 316 (see Valencia Paragraph 219). The inclusion of the braided filaments of Valencia into the device of Kallmes are seen to secure the working lumen 22 to the inner layer 24 as suggested and taught by Valencia, forming a connection therebetween.
Regarding claim 15, the combination of Kallmes and Valencia discloses the invention of claim 14, Kallmes as modified by Valencia further teaches wherein the wound wire mesh comprises wires that run together over and under the first inflation sleeve and the second inflation sleeve collectively (the collective wire mesh of Kallmes as modified by Valencia runs both over and under the inflation lumen 30 (run under by intermediate layer 26 and over by filaments 321 as taught and suggested by Valencia, see Examiner’s Diagram of Valencia Fig. 49 below) and working lumen 22 (run over by intermediate layer 26 and under by filaments 321 as taught and suggested by Valencia)

    PNG
    media_image5.png
    473
    394
    media_image5.png
    Greyscale

Examiner’s Diagram of Fig. 49
Regarding claim 16, the combination of Kallmes and Valencia disclose the invention of claim 14, Kallmes and Valencia further teaches wherein the wound wire mesh comprises wires that run individually over and under the first inflation sleeve (run under by intermediate layer 26 and over by filaments 321 as taught and suggested by Valencia and run over by intermediate layer 26 and under by filaments 321 as taught and suggested by Valencia) and the second inflation sleeve thereby separating the first inflation sleeve from the second inflation sleeve (run over by intermediate layer 26 and under by filaments 321 as taught and suggested by Valencia)
Regarding claim 21, Kallmes discloses all limitations of the invention of claim 9, Kallmes further discloses a second plurality of wire segments extending under an inner surface of the first inflation sleeve (intermediate layer 26, see Fig. 2A, extending under an inner surface of inflation sleeve 30), wherein a majority of the wire segments in the second plurality of wire segments are each substantially parallel to each other (as intermediate layer 26 Is seen to be formed from a plurality of braided strands of stainless steel or polymer wire, individual adjacent strands are seen to run substantially parallel to one-another)
However, Kallmes does not expressly disclose wherein the wound wire mesh comprises: a first plurality of wire segments extending across an outer surface of the first inflation sleeve; and, wherein a majority of the wire segments in the first plurality of wire segments are each substantially parallel to each other, and wherein some of the first plurality of wire segments cross some of the second plurality of wire segments.
However, in the same field of endeavor, namely balloon catheter devices comprised of multiple layers of different material, Valencia teaches a delivery catheter (catheter/flow diverter 310, see Fig. 45) comprising a tubular inner core (sheath 322, see Fig. 49) a first lumen (delivery lumen 332, see Fig. 50) and a second lumen (interior passageway 324, see Fig 50), wherein a wire mesh (filaments 321, see Fig. 50) secures the second inflation sleeve to the outer surface of the tubular inner core (see Fig. 49 showing filaments 321 securing the interior passageway 324 to the sheath 322, disposed around the entirety of both interior passageway 324 and the delivery lumen 332) to reorient from a longer, smaller diameter configuration and a shorter, larger diameter configuration cause the tubular member 316 to shorten, thereby radially expanding the tubular member 316 (see Paragraph 219)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the catheter of Kallmes to include the braided filaments as taught and suggested by Valencia, as part of the overall wire mesh assembly around the perimeter of both the inflation lumen 30 and working lumen 22 as taught and suggested by Valencia to, in this case, reorient from a longer, smaller diameter configuration and a shorter, larger diameter configuration cause the tubular member 316 to shorten, thereby radially expanding the tubular member 316 (see Valencia Paragraph 219). Having incorporated the braided filaments as taught and suggested by Valencia that run across an outer surface of the first inflation sleeve as shown in Valencia Fig. 49, the adjacent braided filaments are seen to be substantially parallel to one-another. Additionally, as the braided filaments as incorporated by Valencia pass under and over both the first inflation sleeve and second inflation sleeve (see Examiner’s Diagram of Valencia Fig. 49 above), at least some braided filaments are seen to cross at least some of the polymer cables of the intermediate layer of Kallmes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 7678075 B2 to
Wantink, US 11202891 B2 to Gulachenski, US 20120265134 A1 to Echarri, US 6953431 B2 to Barthel and US 20220143360 A1 to Kugler all disclose balloon catheters having multiple layers disposed therein including a wire mesh reinforcement frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./               Examiner, Art Unit 3771    

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771